Title: From John Quincy Adams to John Adams, 17 July 1820
From: Adams, John Quincy
To: Adams, John


            
               My dear Son.
               Washington 17. July 1820.
            
            We were a long time without hearing from your brother George or you, at all, and when at last we did hear it was with pain that you had been unwell, though happily mingled with the comfort of learning that your health was restored.  My own occupations deprive me of the satisfaction of writing to you so often as I would, but you have other Correspondents here who have more leisure to be punctual—Your brother and you must make it a rule to write to some one of us, at least once every week.We have been in a melting mood here, for a succession of three weeks, and by the newspapers I perceive it has been much the same throughout this Continent. The last three days the weather has moderated. A question has arisen among us here, which I, more than any one else ought to be ashamed to acknowledge, none of us is able to solve—namely, who were the seven wise men of Greece, and what was the wise saying κατ’ εξοχην, which was ascribed to each of them? I was surprized to find when the question was started, that although the mystical number seven, of these celebrated sages was quite familiar to me, I neither recollected who they were, nor what were their choice drops of the essential oil of wisdom—Charles has Schrevelius’s dictionary, where seven of them are named, with a saying, tacked to each of them; but I suspect that some of them are like the diamonds in the king of England’s crown, which have just been discovered to be paste. Schrevelius is no authority, and he gives none; and in rummaging among the very few books which I have here, we find other pretenders to the dignity of a Heptasoph, and other sayings to stamp them for genuine—Epimenides, perhaps a Sicilian, Myson of Chen, and Anacharsis the Scythian, all put in their claims to be of the chosen seven, and as I am not acquainted with any learned Theban from the Emerald Isle, to whom I could apply to extricate me from these perplexities, I must call upon you and George, styled by my old friend and Classmate Forbes, my Plenipotentiaries at the Court of the Muses, to inform me who were the true seven wise men of Greece?—how their number came to be ten?—how one of them came to be a Scythian?—and what was the specific wise saying which gave each of them his claim to oracular wisdom?—Thus much will suffice for the present, from your affectionate father
            
               John Quincy Adams.
            
            
         